Citation Nr: 0413903	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-23 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb






INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

A motion to advance this case on the Board's docket, which is 
dated May 4, 2004, was granted by the Board on May 18, 2004 
for good cause shown, due to the veteran's age, under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2003).  


FINDING OF FACT

A May 2003 VA audiological examination report shows that the 
veteran has an average pure tone threshold of 64 decibels in 
the right ear, with speech recognition ability of 84 percent, 
and an average pure tone threshold of 63 decibels in the left 
ear, with speech recognition ability of 84 percent.  
Accordingly, the veteran's bilateral hearing loss disability 
is manifested by Level III hearing acuity, bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In July 2003, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirement needed to establish entitlement to an increased 
evaluation for bilateral hearing loss.  The letter explained 
that VA would make reasonable efforts to help him get 
additional evidence provided he authorized VA to obtain the 
additional evidence and properly identified it.  Private 
medical evidence was subsequently received from the veteran.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Based on this record, the Board 
finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the veteran 
has been provided a relevant VA examination in May 2003.  The 
Board concludes that all available evidence that is pertinent 
to the issue of entitlement to a compensable evaluation for 
bilateral hearing loss has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to this issue.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in the case of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In that case, it was 
essentially held that the notice and assistance provisions of 
the VCAA should be provided to a claimant prior to any 
adjudication of the claim.  However, preadjudication notice 
was not provided in this case.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
effective remedy available given these facts. 

The VCAA provisions have been considered and complied with in 
this case.  There is no indication that there is additional 
relevant evidence to obtain or that there is additional 
notice that should be provided.  Moreover, there has been a 
complete review of all of the evidence.  As such, there is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 383 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case or to cause 
injury to the appellant.  

Therefore, any such error is harmless and does not prohibit 
consideration of the issues on appeal on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Factual Background

Private medical records dated in February and September 1997 
are on file.  The September 1997 records include an 
uninterpreted audiometric examination that showed speech 
discrimination of 88 percent in each ear.  The audiogram 
revealed pure tone thresholds from 500 to 4000 hertz between 
10 and 70 decibels on the right and between 10 and 60 
decibels on the left.  A bilateral sensorineural hearing loss 
was diagnosed.

The veteran complained on VA audiological evaluation in May 
2003 of hearing loss and constant tinnitus since service.  
Audiological evaluation revealed the following pure tone 
thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
60
70
80
64
LEFT
35
65
75
75
63

Speech discrimination scores in May 2003 were 84 percent in 
each ear.  The pertinent diagnosis was bilateral, sloping, 
sensorineural hearing loss.

According to a June 2003 audiology evaluation from The 
Hearing Clinic, pure tone thresholds at 1000, 2000, 3000, and 
4000 hertz averaged 58.75 decibels in the right ear and 61.25 
decibels in the left ear.  Maximum word recognition scores 
were 92 percent, bilaterally.  The diagnosis was mild low 
frequency sloping to severe high frequency sensorineural 
hearing loss, bilaterally.   

Law And Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule).  38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2003).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, the claim for a compensable evaluation for bilateral 
hearing loss is based on the assignment of an initial rating 
for disability following an initial award of service 
connection for the disability.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Id.; Francisco, 7 Vet. App. 
at 58.  

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2003).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (cycles 
per second).  The Schedule allowed for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  The evaluations derived from the schedule are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.85.
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Analysis

A noncompensable rating for bilateral hearing loss has been 
assigned by the RO based on the private and VA medical 
evidence of record.  Although the private audiological 
evaluation in September 1997 was uninterpreted, pure tone 
thresholds from 1000-4000 hertz were no more than 70 in the 
right ear and no more than 60 in the left ear, with bilateral 
discrimination ability of 88 percent, which is similar to the 
more recent findings.  The results of the May 2003 
audiological evaluation showed average pure tone thresholds 
at the relevant frequencies from 1000-4000 hertz of 64 
decibels in the right ear and of 63 decibels in the left ear; 
speech discrimination ability was 84 percent in each ear.  
The Board notes that the private audiometric findings in June 
2003 were actually a little better than on VA evaluation in 
May 2003.

Applying the above VA examination results to the rating 
schedule reveals a numeric designation of Level III, 
bilaterally, under Table VI.  Applying these findings to 
Table VII of the rating schedule results in a noncompensable 
evaluation for bilateral hearing loss under Diagnostic Code 
6100.

The audiological findings do not meet the criteria for 
exceptional patterns of hearing impairment.  See 38 C.F.R. 
§ 4.86.

The veteran's contention that his hearing is impaired is 
supported by the medical evidence of record.  However, 
despite the veteran's belief that his hearing loss is severe 
enough to warrant a compensable evaluation, the schedular 
criteria for a compensable evaluation have not been met in 
this case.  As noted above, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  Lendenmann, 3 Vet. App. 
at 349.  Accordingly, an initial compensable evaluation for 
bilateral hearing loss is not warranted.

Since the medical evidence of record relied on by the Board 
is generally consistent and does not show any recent 
significant increase or decrease in symptomatology, the Board 
concludes that staged ratings are not warranted for this 
issue.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also reviewed the record under 38 C.F.R. § 
3.321(b) (2003).  The Board does not find any evidence on 
file that the veteran's service-connected bilateral hearing 
loss markedly interferences with employment, and the veteran 
has not contended that it does.  Further, there is no 
evidence that the veteran has been hospitalized or has 
required frequent treatment due to his hearing loss.  Thus, 
the RO's decision not to refer the veteran's claim for a 
compensable evaluation for service-connected bilateral 
hearing loss to the Secretary for Benefits or to the Director 
of Compensation and Pension Service for extraschedular 
consideration was appropriate.  

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against this claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



